PER CURIAM.
The decision of the Court of Appeal, Third District, has been sent to us by that Court as being one which passes upon a question certified to be of great public interest. See Shipp v. City of Miami, Court of Appeal, Third District, 172 So.2d 618.
The decision presents the question of the liability of a Florida municipality for the intentional torts of its employees committed within the scope of their employment.
The problem has been fully discussed in our opinion in City of Miami v. Simpson, Fla., 172 So.2d 435, filed 17th day of February, 1965.
On the authority of the cited opinion the decision of the District Court is approved and the writ is discharged.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL and ERVIN, JJ., concur.